DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
 Applicant argues that the combination of De Bonet and Meardi does not explicitly teach creating a downsampled version of a digital image by using a downsampling filter to downsample the digital image, wherein the downsampling filter is not a wavelet transform.
In response, the examiner respectfully disagrees.  De Bonet teaches that FIG. 5 is a detailed flow diagram of the operation of the base layer module 224 shown in FIG. 4. The input module 410 receives the high-resolution video sequence (box 510) and calculates the corresponding high-resolution motion vectors (box 520). The downsample module 420 downsamples the high-resolution video sequence (box 530) in order to create a low-resolution video sequence (box 550). In addition, the high-resolution motion vectors are downsampled (box 540) and sent to the modified base layer encoder module 430. In general, downsampling is taking information from a high-resolution scale and scaling down the information to a low-resolution scale. The downsampling process applied to produce the low-resolution video from the high-resolution video can be performed using any of a number of methods familiar to those skilled in the art. These methods include, for example, the application of methods known in the art as linear multi-rate polyphase filter banks. The downsampling process applied to produce the low-resolution motion vectors from high-resolution motion estimation involves scaling down the motion vectors to adjust for the reduction in picture resolution and rounding the scaled vectors to an accuracy appropriate for transmission with the lower resolution base layer data. The downsampling process may also include choosing from among a number of candidate downscaled motion vectors in order to optimize the performance and adjusting the motion compensation block size to be appropriate for use at the lower resolution.  As an illustration, if the high-resolution motion vectors are produced by a conventional block motion estimation using a block size of 16.times.16 at a high 1280.times.720 resolution, these motion vectors may be scaled down, refined to 1/2-sample resolution, and selected for application to a 16.times.16 block size at the lower resolution. This may include scaling the motion vectors down vertically by a factor of 9/16 and horizontally by a factor of 2/3 and refining them to the nearest multiple of 1/2 using a mean-squared prediction error criterion. Further, motion vectors may be chosen from up to four such motion vectors affecting each 16.times.16 area of the low resolution image using a mean-squared prediction error criterion in order to choose one lower-resolution half-sample accuracy motion vector for each 16.times.16 block in a 640.times.480 base layer that matches the requirements of the low-resolution base layer encoder module 430.  Col. 10, line 47 – col. 11, line 24.
 Further, the operation of the base layer module 224 and a preferred embodiment of the base layer encoder module 430.  The compression format used in the base layer module 224 is the MPEG-2 format. Referring to FIG. 5, a high-resolution video sequence is received by the input module 410 and associated high-resolution motion vectors are calculated. This information is sent to the downsample module 420 where the resolution of the high-resolution video sequence is downsampled to create a low-resolution 45 video sequence and high-resolution motion vectors are also downsampled.  Col. 11, lines 35-47.  This process of downsampling does not involve wavelet transform. 
Applicant seems to characterize this detailed discussion of downsampling of De Bonet’s as official notice.  However, the examiner respectfully disagrees.  Official notice was never mentioned nor intended in the previous Office Action.  De Bonet describes detailed steps of downsampling such as scaling down the motion vectors, rounding the scaled vectors, and choosing from among a number of candidate downscaled motion vectors.  Thus, De Bonet itself provides sufficient support for the rejection.
Applicant argues that De Bonet teaches away from the combination with Meardi.
De Bonet is directed to a system and a method encoding, transmitting, decoding, and storing a high-resolution video sequence using a low-resolution base layer and a higher-resolution enhancement layer.  The compressed video sequence is transmitted in two layers and uses a minimum amount of bit rate by using information transmitted in the base layer in the decoding of both the base layer and the enhancement layer.  See Abstract.  The objective of De Bonet is to provide high-fidelity, high resolution video using a limited amount of bit rate.  Col. 7, lines 44-64.
Meardi is directed to a system/method that aims to reduce an amount of data that is needed to reconstruct a signal when decoding.  p.3, lines 4-6.  The series of upsampling and downsampling operations are designed to determine which operations are most suitable to reduce an amount of encoded data, and reducing entropy can be achieved by altering and tweaking elements of the signal at each level of quality.  p.3, lines 18-20 and p.3 line 25-p.4, line 4.
Thus, the upsampling and downsampling operations taught in Meardi would help further the objective of De Bonet.  Further, De Bonet states the advantage of using wavelet transform is “because of its ability to order the coded information so that, given the first part of total compressed data, a decoder can retrieve the best possible approximation to the coded image.”  Col. 14, lines 22-36.
Finally, a person with the ordinary skill in the art starting with De Bonet would have found it obvious to further downsample the downsampled version to a lower level version, the lower version is upsampled, and compared with the downsampled version to create a second set of residual values at a lower level than the residual values because this series of downsampling and upsampling operations, as suggested by Meardi, would help reduce the number of residuals (or, even more precisely, to reduce the entropy of residuals).  p.4, lines 13-28.
Therefore, the combination of De Bonet and Meardi is proper.
Applicant argues that the combination of De Bonet and Meardi does not explicitly teach upsampling the downsampled version by using an upsampling filter to create an upsampled version.
In response, the examiner respectfully disagrees.  De Bonet teaches a base layer is received by the enhancement layer module 900 (box 905) and the I-frames and motion vectors are extracted (i.e. decoded) from the base layer (box 910). The I-frames are then upsampled (box 915) to generate predicted I-frames (box 920). These predicted I-frames are used later in the determination of certain residual frames.  Col. 13, lines 41-46 and Fig. 9.
Applicant argues that the combination of De Bonet and Meardi does not explicitly teach comparing the digital image to the upsampled version to create residual values describing differences between the digital image and the upsampled version.
In response, the examiner respectfully disagrees.  De Bonet teaches the high-resolution input video sequence is received by the enhancement layer module 900 and, for each original input frame, a prediction is formed and a residual frame difference is computed (box 945). These residual frames are calculated by taking the difference between the predicted frames and the actual frames taken from the high-resolution video sequence.  Col. 13, line 64 – col. 14, line 3 and Fig. 9.
Applicant argues that the combination of De Bonet and Meardi does not explicitly teach applying a wavelet transform to the residual values to create transformed residual values, quantizing and compressing the transformed residual values; further downsampling the downsampled version is further downsampled to a lower level version, and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values, and the second set of residual values are transformed using a wavelet transform.
In response, the examiner respectfully disagrees.  De Bonet teaches applying a wavelet transform to the residual values to create transformed residual values (955 of Fig. 9, col. 14, lines 22-23, in which De Bonet states that the processed residual frame is then compressed using a wavelet or other type of compression format, such as the same DCT-based method used for coding residual differences in standard video coders such as MPEG-2).
However, De Bonet does not explicitly teach quantizing and compressing the transformed residual values; further downsampling the downsampled version to a lower level version, and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values; and the second set of residual values are transformed using a wavelet transform.
Meardi teaches quantizing and compressing the transformed residual values (p. 18, lines 25-29); further downsampling the downsampled version to a lower level version (Fig. 2-Fig. 5 of Meardi), and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values (Fig. 2-Fig. 5 of Meardi); and the second set of residual values are transformed using a wavelet transform (955 of Fig. 9, col. 14, lines 22-23 of De Bonet).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, 20-22, 24-26, 28-31, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bonet et al. (US 6,510,177 B1) in view of Meardi et al. (WO 2013/011493 A2).
Consider claim 15, De Bonet teaches a method of processing digital images, the method comprising: creating a downsampled version of a digital image by using a downsampling filter to downsample the digital image, wherein the downsampling filter is not a wavelet transform (905 of Fig. 9, 710 of Fig. 7, col. 13, lines 41-46, col. 11, lines 35-47, and 420 of Fig. 5); upsampling the downsampled version by using an upsampling filter to create an upsampled version (915-920 of Fig. 9, col. 13, lines 41-46); comparing the digital image to the upsampled version to create residual values describing differences between the digital image and the upsampled version (945 of Fig. 9, col. 13, line 64 – col. 14, line 3); and applying a wavelet transform to the residual values to create transformed residual values (955 of Fig. 9, col. 14, lines 22-23).
However, De Bonet does not explicitly teach quantizing and compressing the transformed residual values; further downsampling the downsampled version to a lower level version, and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values; and the second set of residual values are transformed using a wavelet transform.
Meardi teaches Meardi teaches quantizing and compressing the transformed residual values (p. 18, lines 25-29); further downsampling the downsampled version to a lower level version (Fig. 2-Fig. 5 of Meardi), and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values (Fig. 2-Fig. 5 of Meardi); and the second set of residual values are transformed using a wavelet transform (955 of Fig. 9, col. 14, lines 22-23 of De Bonet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of further downsampling and upsampling the downsampled version because such incorporation would reduce the number of residuals (or reduce the entropy of residuals).  P. 4, lines 13-28.
Consider claim 16, De Bonet teaches a transformation provided by the downsampling filter (905 of Fig. 9, 710 of Fig. 7, col. 13, lines 41-46, col. 11, lines 35-47, and 420 of Fig. 5) is mutually different to an inverse of a transformation provided by the upsampling filter (915-920 of Fig. 9, col. 13, lines 41-46).
Consider claim 26, De Bonet teaches the digital image is a frame of a video signal (col. 4, lines 9-20).
Consider claim 30, claim 30 recites the same limitations as claim 15.  Therefore, it is rejected for the same reasons.
Consider claim 31, De Bonet teaches the computer system includes one of: a personal computer system, a desktop computer, a laptop computer, a notebook computer, a netbook computer, a mainframe computer system, a handheld computer, a workstation, a network computer, an application server, a storage device, a consumer electronics device such as a camera, a camcorder, a set top box, a mobile device, a video game console, a handheld video game device, a peripheral device such as a switch, modem, router, a computing or electronic device (col. 5, line 26 – col. 6, line 60).
Consider claim 37, De Bonet teaches a computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute a method (col. 5, line 49 – col. 6, line 60) comprising: creating a downsampled version of a digital image by using a downsampling filter to downsample the digital image, wherein the downsampling filter is not a wavelet transform (905 of Fig. 9, 710 of Fig. 7, col. 13, lines 41-46, col. 11, lines 35-47, and 420 of Fig. 5); upsampling the downsampled version by using an upsampling filter to create an upsampled version (915-920 of Fig. 9, col. 13, lines 41-46); comparing the digital image to the upsampled version to create residual values describing differences between the digital image and the upsampled version (945 of Fig. 9, col. 13, line 64 – col. 14, line 3); and applying a wavelet transform to the residual values to create transformed residual values (955 of Fig. 9, col. 14, lines 22-23).
However, De Bonet does not explicitly teach quantizing and compressing the transformed residual values; further downsampling the downsampled version to a lower level version, and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values; and the second set of residual values are transformed using a wavelet transform.
Meardi teaches Meardi teaches quantizing and compressing the transformed residual values (p. 18, lines 25-29); further downsampling the downsampled version to a lower level version (Fig. 2-Fig. 5 of Meardi), and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values (Fig. 2-Fig. 5 of Meardi); and the second set of residual values are transformed using a wavelet transform (955 of Fig. 9, col. 14, lines 22-23 of De Bonet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of further downsampling and upsampling the downsampled version because such incorporation would reduce the number of residuals (or reduce the entropy of residuals).  P. 4, lines 13-28.
Consider claim 17, Meardi teaches the downsampling filter is a non-linear filter (p. 4, lines 13-28, p.10, lines 21-24, claim 2 in p. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 18, Meardi teaches the downsampling filter is a linear filter (p. 4, lines 13-28, p.10, lines 21-24, claim 2 in p. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 20, Meardi teaches the upsampling filter is a non-linear filter (p. 4, lines 13-28, p.10, lines 21-24, claim 2 in p. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 21, Meardi teaches the non-linear filter is one of: a bicubic, tricubic filter (p. 4, lines 13-28, p.10, lines 21-24, claim 2 in p. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 22, Meardi teaches one or both of the downsampling filter and the upsampling filter use a non-wavelet transform (p. 4, lines 13-28, p.10, lines 21-24, claim 2 in p. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 24, Meardi teaches the method includes sending a lowermost version of the downsampled version and the transformed residual values to a decoder to reconstruct the digital image (p.5, lines 22-30, p.20, lines 5-20, Fig. 6 and Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 25, Meardi teaches the downsampling is spatial downsampling from one resolution level to a lower resolution level (Fig. 2-Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 28, Meardi teaches the method includes dynamically changing a scale factor from one level of quality to another level of quality during downsampling and upsampling (p.4, line 20 – p. 5, line 6, p.5, lines 17-21, p.23, lines 19-23, Fig. 10 – Fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 29, Meardi teaches the method includes adjusting resolution dimensions at each level by adding or deleting rows or columns of image elements as needed such that the image can be scaled easily from one level to another (Fig. 2-Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bonet et al. (US 6,510,177 B1) in view of Meardi et al. (WO 2013/011493 A2) and Katramados et al. (WO 2013/034878 A2).
Consider claim 19, the combination of De Bonet and Meardi teaches all the limitations in claim 18 but does not explicitly teach the linear filter of the downsampling filter is one of: a Gaussian filter, a Lanczos filter.
Katramados teaches the linear filter of the downsampling filter is one of: a Gaussian filter, a Lanczos filter (claims 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Gaussian filter because such incorporation would not cause distortions/artifacts in the downsampled image.  P.2, lines 19-28 of Meardi.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bonet et al. (US 6,510,177 B1) in view of Meardi et al. (WO 2013/011493 A2) and Lou et al. (EP 2945387 A1).
Consider claim 27, the combination of De Bonet and Meardi teaches all the limitations in claim 15 but does not explicitly teach the wavelet transform applied to the residual values is a Haar wavelet.
Lou teaches the wavelet transform applied to the residual values is a Haar wavelet ([0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Haar wavelet because Haar wavelet obeys the “perfect reconstruction” property.  [0050].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486